Citation Nr: 0215943	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  01-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO decision which granted service 
connection for PTSD, and assigned thereto an initial 
disability rating of 30 percent; the veteran appeals for a 
higher rating.  


FINDINGS OF FACT

The veteran's PTSD symptoms produce no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1941 to November 1945, including World War II service in the 
South Pacific.  Service medical records show no psychiatric 
disorder.  

The veteran is service-connected for multiple physical 
conditions, including residuals of a left hand wound 
resulting from enemy action in World War II (he received the 
Purple Heart).  Post-service medical records, prior to recent 
VA examinations, do not show psychiatric problems.

In July 1998, the veteran filed a claim seeking service 
connection for PTSD.  He reported having flashbacks and 
nightmares of his combat experience.  

In May 1999, a VA psychiatric examination was conducted.  The 
80 year old veteran reported symptoms such as a sleep 
disturbance (nightmares and reduced sleep), flashbacks, 
irritability, and crying spells.  He indicated that he has 
never sought psychiatric treatment.  In discussing his social 
history, he indicated that he had been married for 42 years, 
but that his wife had passed away 11 years ago.  He reported 
that after service he worked for a while in the printing 
business, and then he operating his own vending business 
until retiring around 1980.  He has two children, and 
reported a good relationship with both.  He currently lived 
with his daughter and her husband.  He enjoyed walking.  A 
mental status examination revealed the veteran to be alert 
and fully oriented.  He was cooperative and maintained good 
eye contact through the interview.  His speech was normal, 
and his mood was anxious with a mood congruent anxious 
affect.  He displayed psychomotor agitation secondary to 
anxiety over the examination.  He was occasionally, yet 
appropriately, tearful in discussing his memories of World 
War II.  Remote and recent memory was intact, concentration 
and attention were fair, and insight and judgment were 
considered good.  The examining psychiatrist concluded with 
an impression of PTSD, chronic, moderate.  He noted a Global 
Assessment of Functioning (GAF) score of 58.  In discussing 
this condition, the doctor noted that the veteran has been 
able to cope well with his symptoms over the years as 
evidenced by his work history and his stable relationships 
with both of his children and late wife.  

At a subsequent May 1999 VA psychological evaluation, which 
included psychological testing, the veteran was found to be 
alert and fully oriented.  There was no indication of 
impairment in thought process, communication, delusions, 
hallucinations or inappropriate behavior.  The veteran denied 
any suicidal or homicidal thinking, and no memory loss, 
ritualistic behavior, or panic attacks were indicated.  He 
was capable of maintaining activities of daily living.  It 
was noted the veteran had stability in his marriage until his 
wife passed away, and also had stability in employment before 
retiring (two jobs, each for 21 years).  The examiner's 
impression was PTSD, and he listed a GAF score of 75.

A later statements, the veteran asserted that he had more 
social and occupational impairment from PTSD, warranting a 
higher rating.  He argued that the GAF scores supported a 
higher rating.

II.  Analysis

The veteran claims that he is entitled to a rating higher 
than 30 percent for his service-connected PTSD.  The file 
shows that through correspondence, the rating decision, and 
the statement of the case, the veteran has been notified of 
the evidence necessary to substantiate his claim for a higher 
initial rating for PTSD.  With regard to the duty to assist, 
the veteran has been given VA examinations, and he reports no 
psychiatric treatment.  The Board finds that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
the related companion VA regulation, have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Under 38 C.F.R. § 4.130, mental disorders (including PTSD, 
Diagnostic Code 9411) will be rated, in pertinent part, as 
follows: 

A 50 percent rating is assigned when 
there is occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to  
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

A 30 percent evaluation is assigned where 
there is disability productive of 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or 
mild memory loss (such as forgetting 
names, directions, and recent events.

PTSD and other disabilities are rated primarily on 
occupational impairment.  The evidence shows that the veteran 
worked for many years in the printing business and in 
operatinig his own vending business, until retiring in 1980.  
He is now 84 years old and has been retired from full-time 
work for a number of years.  Being a retiree, the veteran is 
not working, and occupational impairment from PTSD can only 
be estimated.  As to social adjustment, the veteran had a 
long and stable marriage until his wife passed away some 
years ago, and he has a good relationships with his grown 
children.  He currently lives with his daughter and her 
husband.  He enjoys walking as an activity.

On the May 1999 VA examinations, the veteran reported that he 
has never sought psychiatric treatment.  His VA examinations 
noted he reported typical PTSD symptoms such as flashbacks, 
nightmares, and anxiety, but he was alert, cooperative, 
coherent, and oriented.  

The current 30 percent rating for PTSD contemplates 
disability productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events.  The medical evidence in this case substantiates no 
more than this level of PTSD impairment.  Most of the 
symptoms listed in the rating criteria for a 50 percent 
rating are absent in this case.  For example, there is no 
medical evidence of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and disturbances of motivation and mood.  There is 
also no objective evidence of difficulty in establishing and 
maintaining effective work and social relationships.
 
The report of VA examinations conducted in May 1999 noted GAF 
scores of 58 and 75.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 51-60 GAF 
score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A 61-70 GAF score 
indicates the examiner's assessment of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft witin the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A 71-80 GAF score indicates the 
examiner's assessment that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

However, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a); VAOPGCPREC 10-95.  The GAF scores 
at the recent examinations have been considered, but when 
viewed together they are not supportive of a higher rating.  
More importantly, the psychiatric symptoms and related 
impairment described in the examinations are not compatible 
with PTSD which is more than 30 percent disabling as set 
forth in the rating schedule.  The evidence as a whole 
reflects occupational and social impairment from PTSD which 
most closely approximates 30 percent disability.  38 C.F.R. § 
4.7.  There are no identifiable periods of time, since the 
effective date of service connection, during which this 
condition has been more than 30 percent disabling, and thus 
higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 30 percent for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

A rating in excess of 30 percent for PTSD is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

